Title: To George Washington from James Gibbon, 12 February 1789
From: Gibbon, James
To: Washington, George



Sir
Petersburgh Virga Feby 12 th 1789

Tis not without reluctance I am about to trouble you on a Subject, in which, if rightly inform’d you will shortly become the arbiter.
When I offer it at this early period, I offer it upon a hope that my motive will be consider’d as favourably of as that of other candidates.
The new Government, over which, we are led to hope you will preside, will necessarily have many offices in their gift—From my situation, I’m led, for the first time in my life to offer myself a candidate for public favour—I have hitherto avoided it from an idea that it was incansistant in a young man having few friends to interest in my behalf, having little in myself to recommend me to it, I have only to trust to generall character for success; The little merrett, however, sir, which has heretofore apparantly been necessary to the attainment of it in some degree encourage me now to offer.
From the Elections to Congress of this state an immediate vacancy occurs, in the instance of Coll J. Parker, Collector and navall officer for James river district; this Vacancy will I judge

necessarily be early filld up, for this sir I offer; as a place in which the little abillity I possess may be made serviceable.
If there is any thing in yr little knowledge of me which can justify yr putting me in nomination for this place, I trust there will be nothing in my conduct which will cause you to regrett the good office. Being Sir unaccustom’d to that style, by which men are most likely to succeed in attempts like mine being at the same time perswaded it wou’d be illy applied to you, I offer no appology for the direct manner in which I have introduc’d the subject; to your candour, and a character that is, I trust, at least, free from more than common blemish I rest my pretensions, And Am sir with respect yr Mo. Obt Hmb. Servt

J. Gibbon


P.S. Shou’d I fail in this instance, as there will no doubt be many candidates of superior pretensions, I shall be happy if any thing can afford me the countenance in any other instance of public employ.

